         Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 1 of 26




                               Exhibit C

  This claim chart is meant to be illustrative for purposes of meeting
Plaintiff’s pleading obligations and should not be construed as binding
                                or limiting.
              Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 2 of 26


U.S. Patent No. 8,280,932; Claim 1

A computer data processing system comprising:
a) a computer-readable memory configured to store
 informational objects organized in a hierarchy;
b) a display configured to display information of at least a
 portion of said hierarchy;
c) an applications program with code configured to:
    i.   render visible information of at least one of said informational
         objects, with dynamic updating, in a sticky path portion of said
         display;
    ii. expand said information of at least one of said informational
        objects; and
    iii. collapse said information of at least one of said informational
         objects.

                                       This claim chart is meant to be illustrative for purposes of meeting Plaintiff’s
                                         pleading obligations and should not be construed as binding or limiting.
              Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 3 of 26


U.S. Patent No. 8,280,932; Claim 1

A computer data processing system comprising:
a) a computer-readable memory configured to store
 informational objects organized in a hierarchy;
b) a display configured to display information of at least a
 portion of said hierarchy;
c) an applications program with code configured to:
    i.   render visible information of at least one of said informational
         objects, with dynamic updating, in a sticky path portion of said
         display;
    ii. expand said information of at least one of said informational
        objects; and
    iii. collapse said information of at least one of said informational
         objects.
                                      Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 4 of 26




    A computer data processing system comprising:

          • Tumblr uses a computer data processing system comprising a computer readable
            memory, a display (a smartphone, tablet, or computer display), and an application
              program (e.g., a smartphone/tablet app or browser software)                                     .




                                                                                                                  https://www.tumblr.com/apps
http://highscalability.com/blog/2012/2/13/tumblr-architecture-15-billion-page-views-a-month-and-harder.html
                  Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 5 of 26


U.S. Patent No. 8,280,932; Claim 1

A computer data processing system comprising:
a) a computer-readable memory configured to store informational objects organized in a
  hierarchy;
b) a display configured to display information of at least a portion of said hierarchy;
c) an applications program with code configured to:
     i.    render visible information of at least one of said informational objects, with
           dynamic updating, in a sticky path portion of said display;
     ii.   expand said information of at least one of said informational objects; and
     iii. collapse said information of at least one of said informational objects.
                                               Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 6 of 26



             a) a computer-readable memory configured to store informational
             objects organized in a hierarchy; (1 of 2)

             Tumblr comprises a computer-readable memory.




                                                                                                              http://mysql.localhost.net.ar/tech-resources/articles/quan_for_developers.html




http://highscalability.com/blog/2012/2/13/tumblr-architecture-15-billion-page-views-a-month-and-harder.html
             Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 7 of 26


a) a computer-readable memory configured to store informational
objects organized in a hierarchy; (2 of 2)




The computer-readable
memory of Tumblr is
configured to store
informational objects
organized in a hierarchy. As
seen, Tumblr is operable to
access the computer-
readable memory and
display the hierarchical
relationship (e.g,. sorted
chronologically) of the
informational objects (e.g.,
blogs, notes, and other
content posts).
                                                       https://www.tumblr.com/dashboard
                  Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 8 of 26


U.S. Patent No. 8,280,932; Claim 1

A computer data processing system comprising:
a) a computer-readable memory configured to store informational objects organized in a
  hierarchy;
b) a display configured to display information of at least a portion of said hierarchy;
c) an applications program with code configured to:
     i.    render visible information of at least one of said informational objects, with
           dynamic updating, in a sticky path portion of said display;
     ii.   expand said information of at least one of said informational objects; and
     iii. collapse said information of at least one of said informational objects.
             Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 9 of 26


b) a display configured to display information of at least a portion of
said hierarchy;




Tumblr comprises a
display configured to
display information of
at least a portion of the
hierarchy of
informational objects.
As seen, Tumblr
displays several data
fields relating to the
objects stored in the
hierarchy including
post source and
content, as well as post
time.
                                              https://www.tumblr.com/dashboard
                 Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 10 of 26


U.S. Patent No. 8,280,932; Claim 1

A computer data processing system comprising:
a) a computer-readable memory configured to store informational objects organized in a
  hierarchy;
b) a display configured to display information of at least a portion of said hierarchy;
c) an applications program with code configured to:
     i.    render visible information of at least one of said informational objects, with
           dynamic updating, in a sticky path portion of said display;
     ii.   expand said information of at least one of said informational objects; and
     iii. collapse said information of at least one of said informational objects.
                   Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 11 of 26


c) an applications program with code configured to:

         i. render visible information of at least one of said informational objects,
         with dynamic updating, in a sticky path portion of said display; (1 of 2)



Tumblr includes an applications program operable to render visible-information of one of the
informational objects (e.g., the content source) with dynamic updating. As shown below, Tumblr
displays the icon of each entity (e.g. “    ” and “    ”) in a sticky path portion of the display. The
sticky path portion of the display updates as a user scrolls through the dashboard.




                                                                                                    11
                 Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 12 of 26


U.S. Patent No. 8,280,932; Claim 1

A computer data processing system comprising:
a) a computer-readable memory configured to store informational objects organized in a
  hierarchy;
b) a display configured to display information of at least a portion of said hierarchy;
c) an applications program with code configured to:
     i.    render visible information of at least one of said informational objects, with
           dynamic updating, in a sticky path portion of said display;
     ii.   expand said information of at least one of said informational objects; and
     iii. collapse said information of at least one of said informational objects.
                 Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 13 of 26

c) an applications program with code configured to:

        ii. expand said information of at least one of said informational objects; and
        iii. collapse said information of at least one of said informational objects.




Tumblr is further
operable to expand
and collapse
information of at
least one of said
informational
objects (e.g., .
hovering over an
entity’s icon will
expand that entity’s
information in a
window; removing
the pointer from
the entity’s icon
collapses the
window).
        Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 14 of 26




                               Exhibit D

  This claim chart is meant to be illustrative for purposes of meeting
Plaintiff’s pleading obligations and should not be construed as binding
                                or limiting.
                         Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 15 of 26




U.S. Patent No. 9,483,169; Claim 6

 •   A method, comprising:

        •   displaying property identifiers of informational objects in a first scrollable area of a display of a processor-based device, the property
            identifiers organized within groups, each respective one of said groups described by a characteristic of those of the property identifiers that
            comprise the respective group of property identifiers;

        •   displaying, in said first area of the display, a next organizational identifier associated with a next one of the groups of said property identifiers
            of informational objects;

        •   displaying, in a second, independently scrollable area of the display, a current organizational identifier that identifies a current group of
            property identifiers of informational objects displayed in the first area of the display that is presently displayed adjacent to said second area of
            the display; and

        •   in response to a user scrolling action, changing the displayed ones of said property identifiers of informational objects and next organizational
            identifier in said first area of the display, and updating dynamically the displaying of the current organizational identifier in the second area
            of said display such that:

                •   i) the current organizational identifier remains in said second area so long as members of the current group of property identifiers of
                    informational objects remain displayed in the first area of the display as scrolling continues; and,

                •   ii) when the scrolling continues so that a member of the next group of property identifiers of informational objects displayed in said
                    first area of said display, and the next organizational identifier of the next one of the groups of property identifiers of informational
                    objects is adjacent to said second area of said display, said second area of the display is updated to include the next organizational
                    identifier that is adjacent to said second area of said display;

        •   thereby to provide a continuous automatic dynamically-updated display, in said second area of said display, of all organizational identifiers
            of a presently displayed group of property identifiers of said informational objects in said first area of said display.




                                                                         This claim chart is meant to be illustrative for purposes of meeting Plaintiff’s
                                                                           pleading obligations and should not be construed as binding or limiting.
                         Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 16 of 26




U.S. Patent No. 9,483,169; Claim 6

 •   A method, comprising:

        •   displaying property identifiers of informational objects in a first scrollable area of a display of a processor-based device, the property
            identifiers organized within groups, each respective one of said groups described by a characteristic of those of the property identifiers that
            comprise the respective group of property identifiers;

        •   displaying, in said first area of the display, a next organizational identifier associated with a next one of the groups of said property identifiers
            of informational objects;

        •   displaying, in a second, independently scrollable area of the display, a current organizational identifier that identifies a current group of
            property identifiers of informational objects displayed in the first area of the display that is presently displayed adjacent to said second area of
            the display; and

        •   in response to a user scrolling action, changing the displayed ones of said property identifiers of informational objects and next organizational
            identifier in said first area of the display, and updating dynamically the displaying of the current organizational identifier in the second area
            of said display such that:

                •   i) the current organizational identifier remains in said second area so long as members of the current group of property identifiers of
                    informational objects remain displayed in the first area of the display as scrolling continues; and,

                •   ii) when the scrolling continues so that a member of the next group of property identifiers of informational objects displayed in said
                    first area of said display, and the next organizational identifier of the next one of the groups of property identifiers of informational
                    objects is adjacent to said second area of said display, said second area of the display is updated to include the next organizational
                    identifier that is adjacent to said second area of said display;

        •   thereby to provide a continuous automatic dynamically-updated display, in said second area of said display, of all organizational identifiers
            of a presently displayed group of property identifiers of said informational objects in said first area of said display.
                       Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 17 of 26
A method, comprising:
          displaying property identifiers of informational objects in a first scrollable area of a display of a processor-based
          device, the property identifiers organized within groups, each respective one of said groups described by a
          characteristic of those of the property identifiers that comprise the respective group of property identifiers;
          (1 of 2)




  Tumblr displays property identifiers
  of informational objects (e.g.,
  username for the entity that posted
  content, hashtags associated with
  posted content) in a first scrollable
  area of a display of a processor-
  based device (e.g., a smartphone,
  tablet, computer).




                                                                                    https://www.tumblr.com/dashboard
                           Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 18 of 26
A method, comprising:
          displaying property identifiers of informational objects in a first scrollable area of a display of a processor-based
          device, the property identifiers organized within groups, each respective one of said groups described by a
          characteristic of those of the property identifiers that comprise the respective group of property identifiers;
          (2 of 2)


    The property identifiers are organized within groups with each respective one of said groups described
    by a characteristic of those of the property identifiers that comprise the respective group of property
    identifiers (e.g. content organized in relation to who posted it, content organized based on hashtags
    associated with it).




      https://www.tumblr.com/dashboard
                         Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 19 of 26




U.S. Patent No. 9,483,169; Claim 6

 •   A method, comprising:

        •   displaying property identifiers of informational objects in a first scrollable area of a display of a processor-based device, the property
            identifiers organized within groups, each respective one of said groups described by a characteristic of those of the property identifiers that
            comprise the respective group of property identifiers;

        •   displaying, in said first area of the display, a next organizational identifier associated with a next one of the groups of said property identifiers
            of informational objects;

        •   displaying, in a second, independently scrollable area of the display, a current organizational identifier that identifies a current group of
            property identifiers of informational objects displayed in the first area of the display that is presently displayed adjacent to said second area of
            the display; and

        •   in response to a user scrolling action, changing the displayed ones of said property identifiers of informational objects and next organizational
            identifier in said first area of the display, and updating dynamically the displaying of the current organizational identifier in the second area
            of said display such that:

                •   i) the current organizational identifier remains in said second area so long as members of the current group of property identifiers of
                    informational objects remain displayed in the first area of the display as scrolling continues; and,

                •   ii) when the scrolling continues so that a member of the next group of property identifiers of informational objects displayed in said
                    first area of said display, and the next organizational identifier of the next one of the groups of property identifiers of informational
                    objects is adjacent to said second area of said display, said second area of the display is updated to include the next organizational
                    identifier that is adjacent to said second area of said display;

        •   thereby to provide a continuous automatic dynamically-updated display, in said second area of said display, of all organizational identifiers
            of a presently displayed group of property identifiers of said informational objects in said first area of said display.
                       Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 20 of 26

A method, comprising:
          displaying, in said first area of the display, a next organizational identifier associated with a next one of the
          groups of said property identifiers of informational objects;




   In the first area of the display
   Tumblr displays a next
   organizational identifier
   associated with a next one of the
   groups of said property
   identifiers of informational
   objects (e.g., entity who posted
   the next content displayed).




                                                                                     https://www.tumblr.com/dashboard
                         Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 21 of 26




U.S. Patent No. 9,483,169; Claim 6

 •   A method, comprising:

        •   displaying property identifiers of informational objects in a first scrollable area of a display of a processor-based device, the property
            identifiers organized within groups, each respective one of said groups described by a characteristic of those of the property identifiers that
            comprise the respective group of property identifiers;

        •   displaying, in said first area of the display, a next organizational identifier associated with a next one of the groups of said property identifiers
            of informational objects;

        •   displaying, in a second, independently scrollable area of the display, a current organizational identifier that identifies a current group of
            property identifiers of informational objects displayed in the first area of the display that is presently displayed adjacent to said second area of
            the display; and

        •   in response to a user scrolling action, changing the displayed ones of said property identifiers of informational objects and next organizational
            identifier in said first area of the display, and updating dynamically the displaying of the current organizational identifier in the second area
            of said display such that:

                •   i) the current organizational identifier remains in said second area so long as members of the current group of property identifiers of
                    informational objects remain displayed in the first area of the display as scrolling continues; and,

                •   ii) when the scrolling continues so that a member of the next group of property identifiers of informational objects displayed in said
                    first area of said display, and the next organizational identifier of the next one of the groups of property identifiers of informational
                    objects is adjacent to said second area of said display, said second area of the display is updated to include the next organizational
                    identifier that is adjacent to said second area of said display;

        •   thereby to provide a continuous automatic dynamically-updated display, in said second area of said display, of all organizational identifiers
            of a presently displayed group of property identifiers of said informational objects in said first area of said display.
                       Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 22 of 26
A method, comprising:
          displaying, in a second, independently scrollable area of the display, a current organizational identifier that
          identifies a current group of property identifiers of informational objects displayed in the first area of the display
          that is presently displayed adjacent to said second area of the display; and




      Tumblr displays, in a second, independently scrollable area of the display, a current organizational
      identifier that identifies a current group of property identifiers of informational objects displayed in the
      first area of the display that is presently displayed adjacent to said second area of the display.




                                        https://www.tumblr.com/dashboard
                         Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 23 of 26




U.S. Patent No. 9,483,169; Claim 6

 •   A method, comprising:

        •   displaying property identifiers of informational objects in a first scrollable area of a display of a processor-based device, the property
            identifiers organized within groups, each respective one of said groups described by a characteristic of those of the property identifiers that
            comprise the respective group of property identifiers;

        •   displaying, in said first area of the display, a next organizational identifier associated with a next one of the groups of said property identifiers
            of informational objects;

        •   displaying, in a second, independently scrollable area of the display, a current organizational identifier that identifies a current group of
            property identifiers of informational objects displayed in the first area of the display that is presently displayed adjacent to said second area of
            the display; and

        •   in response to a user scrolling action, changing the displayed ones of said property identifiers of informational objects and next organizational
            identifier in said first area of the display, and updating dynamically the displaying of the current organizational identifier in the second area
            of said display such that:

                •   i) the current organizational identifier remains in said second area so long as members of the current group of property identifiers of
                    informational objects remain displayed in the first area of the display as scrolling continues; and,

                •   ii) when the scrolling continues so that a member of the next group of property identifiers of informational objects displayed in said
                    first area of said display, and the next organizational identifier of the next one of the groups of property identifiers of informational
                    objects is adjacent to said second area of said display, said second area of the display is updated to include the next organizational
                    identifier that is adjacent to said second area of said display;

        •   thereby to provide a continuous automatic dynamically-updated display, in said second area of said display, of all organizational identifiers
            of a presently displayed group of property identifiers of said informational objects in said first area of said display.
                         Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 24 of 26
in response to a user scrolling action, changing the displayed ones of said property identifiers of informational objects and next
organizational identifier in said first area of the display, and updating dynamically the displaying of the current organizational identifier
in the second area of said display such that:
            i) the current organizational identifier remains in said second area so long as members of the current group of property
            identifiers of informational objects remain displayed in the first area of the display as scrolling continues; and,


         In response to user scrolling, displayed ones of said property identifiers of informational objects (e.g., username
         for entity that posted content, hashtags associated with posted content) and next organizational identifier (e.g.,
         user who posted the next content displayed) in the first area of the display are changed, and the current
         organizational identifier in the second area of the display is dynamically updated. As shown below, the current
         organizational identifier remains in the second area so long as members of the current group of property
         identifiers of informational objects remain displayed in the first area of the display as scrolling continues.
                         Case 1:20-cv-00886-ER Document 8-3 Filed 02/27/20 Page 25 of 26




U.S. Patent No. 9,483,169; Claim 6

 •   A method, comprising:

        •   displaying property identifiers of informational objects in a first scrollable area of a display of a processor-based device, the property
            identifiers organized within groups, each respective one of said groups described by a characteristic of those of the property identifiers that
            comprise the respective group of property identifiers;

        •   displaying, in said first area of the display, a next organizational identifier associated with a next one of the groups of said property identifiers
            of informational objects;

        •   displaying, in a second, independently scrollable area of the display, a current organizational identifier that identifies a current group of
            property identifiers of informational objects displayed in the first area of the display that is presently displayed adjacent to said second area of
            the display; and

        •   in response to a user scrolling action, changing the displayed ones of said property identifiers of informational objects and next organizational
            identifier in said first area of the display, and updating dynamically the displaying of the current organizational identifier in the second area
            of said display such that:

                •   i) the current organizational identifier remains in said second area so long as members of the current group of property identifiers of
                    informational objects remain displayed in the first area of the display as scrolling continues; and,

                •   ii) when the scrolling continues so that a member of the next group of property identifiers of informational objects displayed in said
                    first area of said display, and the next organizational identifier of the next one of the groups of property identifiers of informational
                    objects is adjacent to said second area of said display, said second area of the display is updated to include the next organizational
                    identifier that is adjacent to said second area of said display;

        •   thereby to provide a continuous automatic dynamically-updated display, in said second area of said display, of all organizational identifiers
            of a presently displayed group of property identifiers of said informational objects in said first area of said display.
in response to a user scrolling action, changing the displayed ones of said property identifiers of informational objects and next organizational identifier in said first area of
                                 Case the
the display, and updating dynamically     1:20-cv-00886-ER               Document
                                             displaying of the current organizational    8-3 inFiled
                                                                                      identifier          02/27/20
                                                                                                   the second area of said Page     26 that:
                                                                                                                           display such of 26
               …

               ii) when the scrolling continues so that a member of the next group of property identifiers of informational objects displayed in said first area of said
               display, and the next organizational identifier of the next one of the groups of property identifiers of informational objects is adjacent to said second area of
               said display, said second area of the display is updated to include the next organizational identifier that is adjacent to said second area of said display;

thereby to provide a continuous automatic dynamically-updated display, in said second area of said display, of all organizational identifiers of a presently displayed
group of property identifiers of said informational objects in said first area of said display.

As shown below, when a user’s scrolling continues so that a member of the next group of property identifiers of information
objects displayed in the first area of the display and the next organizational identifier of the next one of the groups of property
identifiers of informational objects is adjacent to said second area of the display (e.g., the content posted by writing prompts in
the example below) the current organizational identifier remains in the second area so long as members of the current group of
property identifiers of informational objects remain displayed in the first area of the display as scrolling continues.
